Citation Nr: 0405324	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a non-united 
fracture of the right carponavicular bone, dominant, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran states in his VA Form 9, received in April 2003, 
that he feels that he qualifies to be considered totally 
disabled for VA purposes based on "current and prior" 
doctors' opinions.  However, the most recent treatment 
records in the veteran's claims folder are dated in May 2001.  
Therefore, the RO should request that the veteran provide VA 
with the names, addresses, and approximate dates of any 
medical treatment for his service-connected non-united 
fracture of the right carponavicular bone, major, sine May 
2001.  It has also been indicated that he has loss of use of 
the hand.   

Additionally, based on a review of the evidence as a whole, 
the Board finds that further development is warranted prior 
to appellate handling.  Specifically, the veteran should be 
afforded contemporaneous examinations to determine the 
current 
severity of his right wrist disability and its impact on his 
employability.     


Here, the veteran is currently rated as 50 percent disabled 
under DC 5214-8514.  A rating in excess of 50 percent would 
require loss of use of the hand (DC 5125) or complete 
paralysis of the radial nerve (DC 8514).  Examination is 
necessary in order to determine the current level of 
functional impairment of the hand as well as any neurological 
manifestations of his service-connected right wrist.  

Finally, with regard to the merits of the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, the 
examining physician(s) should also be requested to provide an 
opinion as to the veteran's ability to work.  
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to specifically 
include informing the veteran of what 
evidence or information is necessary in 
order to warrant an increased evaluation.  
The RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the RO must 
inform the veteran of the information and 
evidence that VA will seek to provide as 
well as that information or evidence the 
veteran is expected to provide.  Finally, 
the RO should request that the veteran 
provide any evidence in his possession 
that pertains to his claim on appeal.  

2.  The RO should request that the 
veteran provide VA with the names, 
addresses, and approximate dates of any 
medical treatment for his service-
connected non-united fracture of the 
right carponavicular bone, major, since 
May 2001.  Thereafter, any such records 
should be obtained and associated with 
the veteran's claims folder.    

3.  The veteran should then be scheduled 
for a special neurological examination to 
determine the nature and extent of his 
service-connected right wrist disability.  
All necessary tests and studies must be 
conducted.  The examiner should be asked 
to indicate the degree to which the 
wrist/hand is functionally impaired.  
Specifically, the examiner should 
indicate whether no effective function of 
the hand remains other than that which 
would be equally well served by an 
amputation stump with a suitable 
prosthetic appliance or whether there is 
complete paralysis of the radial nerve.  
Finally, the examiner should also 
determine whether it is at least as 
likely as not that the service-connected 
disorder is of such severity as to 
preclude the veteran from securing and 
following substantially gainful 
employment.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folders and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




